DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Change of Examiner
The Examiner in charge of the present application has changed.  Please address all future correspondence to Examiner Patricia Duffy, Art Unit 1645.

Rejections/Objections Withdrawn
Any objection/rejection not maintained herein is withdrawn in view of the amendment to the claims.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to claims 49 and 50, the claims are indefinite in the recitation of a D-peptide linker with an N-terminal tri-glycine to the cysteine residue.  It is unclear what is attached to the cysteine.  Is it the D-peptide or the N-terminal glycine ?  Does the D-peptide comprises the N-terminal tri-glycine or is the tri-glycine the D-terminal peptide linker per se. What has the N-terminal tri-glycine.  No indication as to what is crosslinked to what.  How does claim 50 limit the method of claim 49 as the cross linking of step (b) of claim 49 appears to be a D-peptide linker and an N-terminal tri-glycine moiety.  Where is the bromoacetamide, there is no structure presented in (b) that provides for a “bromoacetamide” of the claims.  Clarification is respectfully requested.

Claim 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim is directed toward a method of treating cancer, where the cargo molecule is linked to an N-terminal domain of Lethal Factor and is not linked to the effector translocase protein.  The claim broadly states that antibody is bound to an interanl amino acid of the effector translocase.  The specification teaches that the effector translocase can be any number of a group of disparate molecules:

    PNG
    media_image1.png
    280
    884
    media_image1.png
    Greyscale

The specification teaches and the art teaches that the protective antigen pore is capable of translocating cargo molecules fused to the N-terminal lethal factor domain.  The art and the specification does not teach any other translocation domain from any other bacterial effector In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  
	For the foregoing reasons, the specification is not enabling for the broad use of antibody directed “bacterial effector translocase proteins” to deliver a non-fused lethal factor-cargo molecule to cancer cells in order to treat cancer as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 16 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mechaly et al (US 9,708,374 issued July 18, 2017 with priority to Feb 12, 2013) in view of vanVught et al (Computational and Structural Biotechnology Journal, 9(14):2014) and Agarwal et al (Bioconjugate chemistry, 26:1746-192, 2015).
Mechaly et al teach a two component system for targeting cancer cells using bacterial AB toxins and anthrax toxin in particular.  Mechaly et al teach retargeting of a receptor-recognition ablated B unit such as mPA (mutant protective antigen), fused with a HER targeting moiety affibody fused to the C-terminus of the receptor ablated B unit can direct the action of two cytocidal effector proteins to HER-2 positive tumor cells.  The cytocidal effector proteins are LF fused to DTA.  Mechaly et al teach that the invention provides for the treatment of cancer in a subject by contacting in vivo or ex vivo with a component comprising A or a surrogate of A component attached to the therapeutic moiety (see column 11, line 54- column 13, line 57).  Mechaly et al teach that the cell targeting component can be an antibody, wherein the antibody is trastuzumab or pertuzumab and the antibody can be broadly IgG, IgM, IgA etc).  See also column 17, line 11-line 35).  Mechaly et al teach that in an alternate to the fusion proteins, the 
vanVught et al teach that site specific conjugation of proteins with therapeutic agents was known to the art. vanVught et al teach that both labeling of the primary amino groups on lysine residues, at the amino terminus is common, however more selective is the labeling thorough sulfhydryl groups (thiols) and that introduction of a cysteine by site directed mutagenesis can be used for selective conjugation and coupling reactions of malemide groups with thiols have a high specificity over amines. 
Agarawl et al teach various site specific schemes for conjugation including sortase methods.
It would have been prima facie obvious to the skilled artisan having ordinary skill in the art at that time that the invention was made to further site-specific modify an internal amino acid of the receptor-ablated B unit such as mPA and chemically conjugate the site specific modified mPA to the HER-2 cell targeting IgG antibody according to any of the known variety of methods in the art including using sortase because Mechaly et al teach that in an alternate to the fusion proteins, the constructs can be produced by site specific amino acid changes and conjugating using chemical ligation or other conjugation techniques.  It would have been prima facie obvious to treat HER-2 expressing cancers by administering the internal site specific conjugated mPA-HER-2  followed by LF-DTA as Mechaly et al teach that the two component system would be so useful.


Free of the Prior Art
Claims 23, 42 and 46 are free of the prior art as the art does not suggest fusing both the antibody and the therapeutic cargo molecule to the bacterial effector translocase protein.
Claims 42 and 46 are allowable.  Claim 23 is objected to as depending from a rejected base claim, but would be allowable if redrafted to include all the limitations of the independent and any intervening dependent claims.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645